

 
 

--------------------------------------------------------------------------------

 

AMENDMENT NO. 6 TO LOAN AGREEMENT
 
THIS AMENDMENT NO. 6 TO LOAN AGREEMENT is made as of May 27, 2009 by and between
M&I MARSHALL & ILSLEY BANK, a Wisconsin banking corporation (“M&I”), and TWIN
DISC, INCORPORATED, a Wisconsin corporation (the “Borrower”).
 
IN CONSIDERATION OF the mutual covenants, conditions and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby expressly acknowledged, it is hereby agreed
that:
 
ARTICLE I                      - DEFINITIONS
 
When used herein, the following terms shall have the meanings specified:
 
1.1 Amendment.  “Amendment” shall mean this Amendment No. 6 to Loan Agreement.
 
1.2 Loan Agreement.  “Loan Agreement” shall mean the Loan Agreement between M&I
and the Borrower, dated as of December 19, 2002 together with the Exhibits and
Schedules attached thereto, as amended by an Amendment No. 1 to Loan Agreement
dated as of September 13, 2004, a Letter Agreement dated as of March 14, 2005, a
Letter Agreement dated as of June 30, 2005, a Letter Agreement dated as of
October 21, 2005, an Amendment No. 2 to Loan Agreement dated as of April 10,
2006, an Amendment No. 3 to Loan Agreement dated as of October 31, 2006, an
Amendment No. 4 to Loan Agreement dated as of March 1, 2007, and an Amendment
No. 5 to Loan Agreement dated as of August 9, 2007.
 
1.3 Other Terms.  The other capitalized terms used in this Amendment shall have
the definitions specified in the Loan Agreement.
 
ARTICLE II                                - AMENDMENTS
 
The Loan Agreement is amended as of the date hereof as follows:
 
2.1 Section 1.3 – Interest.  Section 1.3(a) of the Loan Agreement is hereby
amended in its entirety to read as follows:
 
(a)           All Revolving Credit Loans shall be LIBOR Loans unless M&I elects
to convert such LIBOR Loans to Prime Rate Loans pursuant to Section 1.12 or
Section 1.13 of the Loan Agreement.
 
2.2 Section 1.4 - Interest Options.  The following sentence is hereby added to
the end of Section 1.4(a) of the Loan Agreement:
 
None of the Revolving Credit Loans shall be Prime Rate Loans unless M&I elects
to convert LIBOR Loans to Prime Rate Loans pursuant to Section 1.12 or Section
1.13 of the Loan Agreement.
 

QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

Section 1.4 - Interest Options.  A new Section 1.4(c) which shall read as
follows is hereby added to the Loan Agreement:
 
(c)           Interest Rate Floor.  Notwithstanding anything to the contrary set
forth herein and regardless of what actual LIBOR or Prime Rate may be, the
interest rate for all Revolving Credit Loans shall never be less than four
percent (4.00%) per annum (the “Interest Rate Floor”).  The Interest Rate Floor
as set forth herein shall be applicable as to all Revolving Credit Loans as of
the effective date of this Amendment.
 
2.3 Section 1.5 - Notice of Borrowing; Conversion.  Section 1.5 of the Loan
Agreement is hereby amended in its entirety to read as follows:
 
1.5           Notice of Borrowing.
 
(a)           Each Revolving Credit Loan shall be made on written notice or
telephonic notice from an authorized representative of the Borrower to the
Person designated by M&I.  Such notice shall be given at least one (1) Business
Day prior to the day of the requested borrowing date (which must be a Business
Day).  Each notice shall specify the date and amount of such Revolving Credit
Loan.  Each new Revolving Credit Loan shall be a LIBOR Loan unless such
Revolving Credit Loans have been converted to Prime Rate Loans pursuant to
Section 1.12 or Section 1.13 of the Loan Agreement.  Each such notice shall be
effective upon receipt, provided that any notice received after 2:00 p.m.,
Milwaukee time, may be deemed by M&I, in its sole discretion, effective as of
the next Business Day.  Borrower shall promptly confirm any such telephonic
request in writing.
 
(b)           LIBOR Rate Loans shall continue as such unless and until they are
converted into Prime Rate Loans by M&I pursuant to Section 1.12 or Section 1.13
of this Loan Agreement or repaid.
 
2.4 Section 1.6 - Warranty.  Section 1.6 of the Loan Agreement is hereby amended
in its entirety to read as follows:
 
1.6           Warranty.  Each notice of borrowing and each request for the
issuance of a Letter of Credit, shall automatically constitute a warranty by
Borrower to M&I that, on the date of the requested date of such borrowing or
request for issuance of a Letter of Credit:  (a) all of the representations and
warranties of Borrower contained in this Loan Agreement shall be true and
correct on such date as though made on such date; and (b) no Default or Event of
Default shall exist on such date.
 

 
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

Section 5.13 - Financial Covenants.  Section 5.13(c) of the Loan Agreement is
hereby amended in its entirety to read as follows:
 
(c)           Maximum Total Funded Debt to EBITDA Ratio.  Borrower and its
consolidated Subsidiaries shall not permit the ratio of Total Funded Debt to
EBITDA to exceed the following ratios as of the following dates, all as
determined, in the case of Total Funded Debt, on the date of determination, and
in the case of EBITDA, for the preceding four fiscal quarters of the Borrower
and its consolidated Subsidiaries ending on the date of determination:
 
Date of Determination
Maximum Ratio
June 30, 2009 and at the end of each fiscal quarter thereafter
3.00:1

2.5 Section 7.1 - Definitions - Add-On.  The definition of “Add-On” in Section
7.1 of the Loan Agreement is amended in its entirety to read as follows:
 
“Add-On” shall mean the following percentages for the following types of Loans
and fees, based upon the Borrower’s ratio of Total Funded Debt to EBITDA,
calculated on a consolidated basis:
 
Level:
Total Funded Debt to EBITDA Ratio:
Add-On for LIBOR Loans:
Commitment Fee:
I
greater than or equal to 2.5:1
3.50%
.375%
II
less than 2.5.0:1, but greater than or equal to 2.0:1
3.00%
.25%
III
less than 2.0:1, but greater than or equal to 1.5:1
2.50%
.25%
IV
less than 1.5:1 but greater than or equal to 1.0:1
2.25%
.25%
V
less than 1.0:1
2.00%
.25%

The initial Add-On as of the effective date of the Amendment No. 6 to Loan
Agreement shall be Level IV.  Effective as of June 1, 2009, the Add-On shall be
Level III.  Beginning with the date
 

 
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

that the quarterly financial statements and Officer’s Certificate is to be
delivered to M&I pursuant to Sections 5.4 (a) and 5.4(c) for the fiscal quarter
ending on June 30, 2009, the Add-On shall be adjusted by reference to the Total
Funded Debt to EBITDA Ratio of the Borrower at the end of the immediately
preceding fiscal quarter as determined, in the case of Total Funded Debt, on the
date of determination, and in the case of EBITDA, for the preceding four fiscal
quarters of the Borrower and its consolidated Subsidiaries ending on the date of
determination.  Any change in the Add-On shall be effective as of the first day
of the calendar month following M&I’s receipt of the quarterly financial
statements and Officer’s Certificate required under Sections 5.4(a) and 5.4(c)
of this Loan Agreement.  If the Borrower fails to deliver timely the financial
information required by Section 5.4(a) and the Officer’s Certificate pursuant to
Section 5.4(c), then for the period commencing on the date such information was
due through the date that is five days after the date on which such information
is delivered, the Add-On shall be based on pricing level I.
 
2.6 Section 7.1 – Definitions - Revolving Credit Termination Date.  The
definition of “Revolving Credit Termination Date” in Section 7.1 is amended in
its entirety to read as follows:
 
“Revolving Credit Termination Date” shall mean the earlier of:  (a) May 31,
2012; and (b) the date that the Revolving Credit Commitment is terminated
pursuant to Section 6.1 of this Loan Agreement.
 
2.7 Exhibit B.  Exhibit B to the Loan Agreement is replaced with Exhibit B to
this Amendment.
 
2.8 Exhibit C.  Exhibit C to the Loan Agreement is replaced with Exhibit C to
this Amendment.
 
2.9 Miscellaneous Amendments.  The Loan Agreement, the Revolving Credit Note,
and all other agreements, documents, instruments and materials executed and
delivered heretofore or hereafter pursuant to the Loan Agreement are deemed
hereby to be amended so that any reference therein to the Loan Agreement shall
be a reference to such documents as amended by or pursuant to this
Amendment.  Any references contained in the Loan Agreement or any related
documents to the Revolving Credit Note shall refer to the Revolving Credit Note
in the form of Exhibit C attached to this Amendment.
 
ARTICLE III                                - REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to M&I that:
 
3.1 Loan Agreement.  All of the representations and warranties made by the
Borrower in the Loan Agreement are true and correct on the date of this
Amendment.  No Default or Event of Default under the Loan Agreement has occurred
and is continuing as of the date of this Amendment.
 
3.2 Authorization; Enforceability.  The making, execution and delivery of this
Amendment and the Revolving Credit Note, and performance of and compliance with
the terms of the Loan Agreement as amended and of the Revolving Credit Note,
have been duly authorized
 

 
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

3.3 by all necessary corporate action by the Borrower.  This Amendment and the
Revolving Credit Note constitute the valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.
 
3.4 Absence of Conflicting Obligations.  The making, execution and delivery of
this Amendment and the Revolving Credit Note, and performance and compliance
with the terms of the Loan Agreement as amended and of the Revolving Credit
Note, do not violate any presently existing provision of law or the Articles of
Incorporation or Bylaws of the Borrower or any Subsidiary or any agreement to
which the Borrower or any Subsidiary is a party or by which any of them are
bound.
 
3.5 Waivers and Consents.  The Borrower acknowledges, reaffirms, restates and
renews the waivers and consents provided by it in the Loan Agreement, which
waivers and consents are incorporated herein by reference and are deemed made as
of the date hereof and shall be deemed renewed, automatically and without
further action of the Borrower, as of the date of each Revolving Credit Loan and
the issuance of any Letter of Credit.
 
3.6 WAIVER OF RIGHT TO JURY TRIAL.  M&I AND THE BORROWER ACKNOWLEDGE AND AGREE
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AMENDMENT OR THE LOAN AGREEMENT
OR WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WOULD BE
BASED UPON DIFFICULT AND COMPLEX ISSUES AND, THEREFORE, THE PARTIES AGREE THAT
ANY LAWSUIT ARISING OUT OF ANY SUCH CONTROVERSY SHALL BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
 
3.7 SUBMISSION TO JURISDICTION; SERVICE OF PROCESS.  AS A MATERIAL INDUCEMENT TO
M&I TO ENTER INTO THIS AMENDMENT:
 
(a) THE BORROWER AGREES THAT ALL ACTIONS OR PROCEEDINGS IN ANY MANNER RELATING
TO OR ARISING OUT OF THIS AMENDMENT OR THE LOAN AGREEMENT MAY BE BROUGHT ONLY IN
COURTS OF THE STATE OF WISCONSIN LOCATED IN MILWAUKEE COUNTY OR THE FEDERAL
COURT FOR THE EASTERN DISTRICT OF WISCONSIN AND THE BORROWER CONSENTS TO THE
JURISDICTION OF SUCH COURTS.  THE BORROWER WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH COURT AND ANY RIGHT IT MAY HAVE NOW OR
HEREAFTER HAVE TO CLAIM THAT ANY SUCH ACTION OR PROCEEDING IS IN AN INCONVENIENT
COURT; and
 
(b) Nothing contained herein shall affect the right of M&I to serve process in
any other manner permitted by Law or to commence an action or proceeding in any
other jurisdiction.
 
ARTICLE IV                                - MISCELLANEOUS
 
4.1 Continuance of the Loan Agreement.  Except as specifically amended by this
Amendment, the Loan Agreement and all other agreements, documents, instruments
and
 

 
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

4.2 materials executed and delivered heretofore or hereafter pursuant to the
Loan Agreement shall remain in full force and effect.
 
4.3 Expenses and Attorney’s Fees.  The Borrower shall pay all fees and expenses
incurred by M&I, including the reasonable fees of counsel, in connection with
the preparation of this Amendment and the consummation of the transactions
contemplated by this Amendment, and the protection or enforcement of the rights
of M&I under this Amendment.
 
4.4 Survival.  All agreements, representations and warranties made in this
Amendment or in any documents delivered pursuant to this Amendment shall survive
the execution of this Amendment and the delivery of any such document.
 
4.5 Governing Law.  This Amendment and the other documents issued pursuant to
this Amendment shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Wisconsin applicable to contracts made and wholly
performed within such state.
 
4.6 Counterparts; Headings.  This Amendment may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
shall together constitute but one and the same agreement.  Article and Section
headings in this Amendment are inserted for convenience of reference only and
shall not constitute a part hereof.
 
4.7 Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.
 
4.8 Effectiveness.  This Amendment shall be effective as of the date first
written above upon receipt by M&I of the following items:
 
(a) this Amendment duly executed by the Borrower;
 
(b) the Revolving Credit Note duly executed by the Borrower;
 
(c) a certificate of the secretary or an assistant secretary of the Borrower
dated the date hereof as to:  (i) the incumbency and signature of the officers
of the Borrower who have signed or will sign this Amendment, the Revolving
Credit Note and the other documents required hereunder; and (ii) the adoption
and continuing effect of resolutions of the Board of Directors of the Borrower
authorizing the execution and delivery of this Amendment, the Revolving Credit
Note and the other documents required hereunder;
 
(d) an executed amendment to the Note Agreement dated as of April 10, 2006,
described in clause (f) of the definition of Permitted Indebtedness contained in
the Loan Agreement, which shall be in a form acceptable to M&I; and
 
(e) such additional supporting documents and materials as M&I may reasonably
request.
 

 
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 6 to
Loan Agreement as of the date first written above.
 


 

 
M&I MARSHALL & ILSLEY BANK
 
 
By:______________________________________
Title:______________________________________
Attest:______________________________________
Title:______________________________________
 
 
TWIN DISC, INCORPORATED
By:______________________________________
Name:  Christopher J. Eperjesy
Title: VP – Finance, Chief Financial Officer and Treasurer
 
   


[Signature Page to Amendment No. 6 to Loan Agreement]
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
OFFICER’S CERTIFICATE
 
M&I Marshall & Ilsley Bank
 
Attention:  Gina A. Peter
 
770 North Water Street
 
Milwaukee, Wisconsin 53202
 
Re:           Twin Disc, Incorporated
 
Gentlemen:
 
This Officer’s Certificate is delivered to you pursuant to the terms of a Loan
Agreement dated as of December 19, 2002, as amended (as amended, the “Loan
Agreement”) between Twin Disc, Incorporated (the “Borrower”) and M&I Marshall &
Ilsley Bank (“M&I”).  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to them in the Loan Agreement.
 
The undersigned hereby represents and warrants on behalf of the Borrower (and
not in his individual capacity) to M&I that:
 
1.           The undersigned is an officer of the Borrower and is duly
authorized to execute and deliver this Officer’s Certificate.
 
2.           The representations and warranties of the Borrower contained in the
Loan Agreement are true and accurate in all material respects on and as of the
date of this Officer’s Certificate.
 
3.           No Default or Event of Default under the Loan Agreement has
occurred and is continuing.1
 
4.           Enclosed with this certificate are the financial statements
described in Section 5.4(a) [or: 5.4(b)] of the Loan Agreement for the quarter
[or: year] ended __________________, 200_ (the “Financials”).  To the best of
our knowledge, the Financials were prepared in accordance with generally
accepted accounting principles and fairly present, in all material respects, the
financial condition and results of operations of the Borrower and an its
Subsidiaries as of the date of, and for the period covered by, the Financials,
subject to audit and normal year-end adjustments.2
 



--------------------------------------------------------------------------------

 
1           If a Default or an Event of Default exists, specify (a) the facts
and circumstances of such Default or Event of Default, and (b) the actions that
the Borrower has taken, is taking or proposes to take to remedy such Default or
Event of Default.
 
2           For the certificate delivered with the annual financial statements,
delete the phrase “subject to audit and normal year-end adjustments.”

QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

5.           As determined pursuant to the Loan Agreement and based on the
consolidated Financials for the Borrower and all consolidated Subsidiaries:
 
A.
the Total Funded Debt to EBITDA Ratio as of ____________________, 200___ is:
__________:1.0
 
the maximum Total Funded Debt to EBITDA Ratio covenant is the following ratio as
of the following dates:
 




 
Date of Determination
Maximum Ratio
 
June 30, 2009 and at the end of each fiscal quarter thereafter
3.00 to 1.0
     
B.
the Net Worth as of _________, 200___ is:
$_______________
 
the Net Worth covenant is:
$70,321,000 plus 35% of the positive consolidated Net Income for each fiscal
quarter from and after December 31, 2002 on a cumulative basis
[any adjustment for pension liabilities permitted by Section 5.13(a) is
$_______________]
C.
the EBITDA as of ____________________, 200___ is:
 
$_______________
 
the minimum EBITDA covenant is at least the following amount as of the following
dates:
 
   
Date of Determination
Minimum EBITDA
 
March 31, 2004 and at the end of each fiscal quarter thereafter
$11,000,000
     




 
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

Dated: ___________, 200___.
 
TWIN DISC, INCORPORATED
 
By:______________________________________
 
Its:  VP-Finance, Chief Financial Officer and Treasurer 
 

[Signature Page to Officer’s Certificate]
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 


 
$35,000,000.00                                                                                                           Milwaukee,
Wisconsin
September 13, 2004
as amended and restated on October 31, 2006,
on March 1, 2007
on August 9, 2007
and on May 27, 2009
 
FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation (“M&I”), on the Revolving Credit Termination
Date (as defined in the Loan Agreement referred to below) (or such earlier
maturity date resulting from acceleration) the principal sum of THIRTY-FIVE
MILLION DOLLARS ($35,000,000.00) or such lesser amount of revolving credit loans
which are owing from the Borrower to M&I under the Revolving Credit Commitment
provided for in the Loan Agreement referenced below.
 
The unpaid principal shall bear interest from the date hereof until paid at an
annual rate, computed on the basis of a 360-day year, as set forth in the Loan
Agreement.  Interest accrued on the outstanding principal balance shall be
payable on the last day of each month, commencing on September 30, 2004, and
continuing thereafter until the outstanding principal balance is repaid in full,
with all accrued interest paid with the final payment of principal.  Interest
will be payable in the amounts in accordance with the terms of the Loan
Agreement.  The Borrower hereby agrees to pay such interest.
 
In the event that any amount of the principal of, or interest on, this Note is
not paid when due (whether at stated maturity, by acceleration or otherwise),
the entire principal amount outstanding under this Note shall bear interest at
the annual rate equal to the rate otherwise in effect under the Loan Agreement
plus three percent (3%) from the due date until all such overdue amounts have
been paid in full.
 
Payments of both principal and interest and other amounts due hereunder are to
be made in lawful money of the United States of America at the offices of M&I
Marshall & Ilsley Bank, Attention:  Commercial Loan Department, 770 North Water
Street, Wisconsin 53202, or at such other place as the holder shall designate in
writing to the maker.
 
The makers and all endorsers hereby severally waive presentment for payment,
protest and demand, notice of protest, demand and of dishonor and nonpayment of
this Note.  The Borrower hereby agrees to pay all reasonable fees and expenses
incurred by M&I or any subsequent holder, including the reasonable fees of
counsel, in connection with the protection and enforcement of the rights of M&I
or any subsequent holder of this Note, including without limitation, the
collection of any amounts due under this Note and the protection and enforcement
of such rights in any bankruptcy, reorganization or insolvency proceedings
involving the Borrower, both before and after judgment.
 

QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

This Note constitutes the Revolving Credit Note described in that certain Loan
Agreement, as amended (the Loan Agreement, as previously amended and as further
amended from time to time, is referred to herein as the “Loan Agreement”) dated
as of December 19, 2002 by and between M&I and the Borrower to which Loan
Agreement reference is hereby made for a statement of the terms and conditions
under which the Revolving Credit Loans evidenced hereby may be made and a
description of the terms and conditions upon which this Note may be prepaid in
whole or in part.  In case an Event of Default, as defined in the Loan
Agreement, shall occur, the entire unpaid principal and accrued interest may be
automatically due and payable or may be declared due and payable as provided in
the Loan Agreement.
 
This Note is an amendment and restatement of that certain Amended and Restated
Revolving Credit Note executed by the Borrower payable to the order of M&I in
the original principal amount of $35,000,000 dated as of September 13, 2004, as
amended and restated on October 31, 2006, March 1, 2007, and August 9, 2007 (the
“Prior Note”) and evidences an extension and continuation of the indebtedness
evidenced by the Prior Note.  The Borrower hereby acknowledges and agrees that
such indebtedness has not been repaid or extinguished and that the execution
hereof does not constitute a novation of the Prior Note.  Moreover, this Note
shall be entitled to all security and collateral to which the Prior Note was
entitled, without change or diminution in the priority of any lien or security
interest granted to secure the Prior Note.
 
TWIN DISC, INCORPORATED
 
By:______________________________________
Name:  Christopher J. Eperjesy
Its:  VP– Finance, Chief Financial Officer and Treasurer

[Signature Page to Amended and Restated Revolving Credit Note]
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED REVOLVING CREDIT NOTE
 


 
$35,000,000.00                                                                                                           Milwaukee,
Wisconsin
September 13, 2004
as amended and restated on October 31, 2006,
on March 1, 2007
on August 9, 2007
and on May 27, 2009
 
FOR VALUE RECEIVED, TWIN DISC, INCORPORATED, a Wisconsin corporation (the
“Borrower”), hereby promises to pay to the order of M&I MARSHALL & ILSLEY BANK,
a Wisconsin banking corporation (“M&I”), on the Revolving Credit Termination
Date (as defined in the Loan Agreement referred to below) (or such earlier
maturity date resulting from acceleration) the principal sum of THIRTY-FIVE
MILLION DOLLARS ($35,000,000.00) or such lesser amount of revolving credit loans
which are owing from the Borrower to M&I under the Revolving Credit Commitment
provided for in the Loan Agreement referenced below.
 
The unpaid principal shall bear interest from the date hereof until paid at an
annual rate, computed on the basis of a 360-day year, as set forth in the Loan
Agreement.  Interest accrued on the outstanding principal balance shall be
payable on the last day of each month, commencing on September 30, 2004, and
continuing thereafter until the outstanding principal balance is repaid in full,
with all accrued interest paid with the final payment of principal.  Interest
will be payable in the amounts in accordance with the terms of the Loan
Agreement.  The Borrower hereby agrees to pay such interest.
 
In the event that any amount of the principal of, or interest on, this Note is
not paid when due (whether at stated maturity, by acceleration or otherwise),
the entire principal amount outstanding under this Note shall bear interest at
the annual rate equal to the rate otherwise in effect under the Loan Agreement
plus three percent (3%) from the due date until all such overdue amounts have
been paid in full.
 
Payments of both principal and interest and other amounts due hereunder are to
be made in lawful money of the United States of America at the offices of M&I
Marshall & Ilsley Bank, Attention:  Commercial Loan Department, 770 North Water
Street, Wisconsin 53202, or at such other place as the holder shall designate in
writing to the maker.
 
The makers and all endorsers hereby severally waive presentment for payment,
protest and demand, notice of protest, demand and of dishonor and nonpayment of
this Note.  The Borrower hereby agrees to pay all reasonable fees and expenses
incurred by M&I or any subsequent holder, including the reasonable fees of
counsel, in connection with the protection and enforcement of the rights of M&I
or any subsequent holder of this Note, including without limitation, the
collection of any amounts due under this Note and the protection and enforcement
of such rights in any bankruptcy, reorganization or insolvency proceedings
involving the Borrower, both before and after judgment.
 

QB\8070287.4
 
 

--------------------------------------------------------------------------------

 

This Note constitutes the Revolving Credit Note described in that certain Loan
Agreement, as amended (the Loan Agreement, as previously amended and as further
amended from time to time, is referred to herein as the “Loan Agreement”) dated
as of December 19, 2002 by and between M&I and the Borrower to which Loan
Agreement reference is hereby made for a statement of the terms and conditions
under which the Revolving Credit Loans evidenced hereby may be made and a
description of the terms and conditions upon which this Note may be prepaid in
whole or in part.  In case an Event of Default, as defined in the Loan
Agreement, shall occur, the entire unpaid principal and accrued interest may be
automatically due and payable or may be declared due and payable as provided in
the Loan Agreement.
 
This Note is an amendment and restatement of that certain Amended and Restated
Revolving Credit Note executed by the Borrower payable to the order of M&I in
the original principal amount of $35,000,000 dated as of September 13, 2004, as
amended and restated on October 31, 2006, March 1, 2007, and August 9, 2007 (the
“Prior Note”) and evidences an extension and continuation of the indebtedness
evidenced by the Prior Note.  The Borrower hereby acknowledges and agrees that
such indebtedness has not been repaid or extinguished and that the execution
hereof does not constitute a novation of the Prior Note.  Moreover, this Note
shall be entitled to all security and collateral to which the Prior Note was
entitled, without change or diminution in the priority of any lien or security
interest granted to secure the Prior Note.
 
TWIN DISC, INCORPORATED
 
By:______________________________________
Name:  Christopher J. Eperjesy
Its: VP – Finance, Chief Financial Officer and Treasurer

[Signature Page to Amended and Restated Revolving Credit Note]
QB\8070287.4
 
 

--------------------------------------------------------------------------------

 
